United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3268
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri
Lincoln Cardell Henderson,               *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 21, 2005
                                 Filed: January 9, 2006
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Lincoln Henderson appeals from a final judgment entered in the District Court1
for the Western District of Missouri upon a jury verdict finding him guilty of
conspiracy to distribute 50 grams or more of cocaine base and possession with intent
to distribute 50 grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), 846. Henderson was sentenced to two concurrent terms of life
imprisonment. On appeal, his counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency of the

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
evidence to support Henderson’s drug convictions. For the reasons stated below, we
affirm.

       This court reviews the sufficiency of the evidence in the light most favorable
to the government, resolving evidentiary conflicts in favor of the government, and
accepting all reasonable inferences that support the jury’s verdict. See United States
v. Ramirez, 350 F.3d 780, 783 (8th Cir. 2003). We hold that the evidence was
sufficient to support Henderson’s convictions. Regarding the count for possession
with intent to distribute, the evidence sufficiently established that, on October 29,
2003, Henderson possessed a plastic bag containing a beige rock-like substance which
tested positive for cocaine base and weighed over 50 grams. Henderson’s intent to
distribute the substance was sufficiently established in light of the testimony of
cooperating witnesses regarding his extensive drug-dealing activities, the drug
quantity, and the cash recovered from him at the time of his arrest. See United States
v. Brett, 872 F.2d 1365, 1370 (8th Cir.) (intent to distribute may be inferred from
circumstantial evidence such as quantity of drugs and large amount of cash), cert.
denied, 493 U.S. 932 (1989). The cooperating witnesses’ testimony also amply
supported Henderson’s conviction on the conspiracy count. See United States v.
Galaviz-Luna, 416 F.3d 796, 799 (8th Cir.) (evidence including cooperating
witnesses’ testimony regarding defendant’s drug-dealing activities held sufficient to
support drug conspiracy conviction), cert. denied, 2005 WL 3272276 (U.S. Dec. 5,
2005) (No. 05-7396).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm the judgment
of the district court, grant counsel’s motion to withdraw, and deny Henderson’s
motions for appointment of new counsel.
                        ______________________________




                                         -2-